Citation Nr: 0622787	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  02-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
neurodermatitis and chronic urticaria, currently rated as 10 
percent disabling.  

2.  Entitlement to an increased disability evaluation for 
lumbar myositis and herniated nucleus pulposus, current rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to July 
1993.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a March 2002 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbar myositis and 
herniated nucleus pulposus is manifested by constant pain; 
occasional radiation to the right posterior leg up to the 
thigh; occasional tingling in the left leg; and occasional 
radiation to neck area.

2.  The veteran does not have ankylosis of any part of the 
spine, to include the cervical and thoracolumbar spine; 
severe intervertebral disc syndrome (IDS) with intermittent 
relief or with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  

3.  The veteran's service-connected neurodermatitis and 
chronic urticaria involves
less than 20 percent of his entire body and exposed areas, 
does not require intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs, and was not 
manifested by exudation or constant itching, extensive 
lesions, or marked disfigurement before August 2002.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected lumbar myositis and herniated nucleus 
pulposus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective before 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective as of September 26, 2003).

2.  The criteria for a rating in excess of 10 percent for 
service-connected neurodermatitis and chronic urticaria have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002) and (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

An evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

I.	Increased rating for lumbar myositis and herniated 
nucleus pulposus

Service connection for the veteran's back disability has been 
in effect for over a decade.  See March 1994 rating decision.  
He was granted service connection for lumbosacral myositis; 
herniated disk, and was assigned a rating of 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective July 23, 
1993.  The RO thereafter increased the rating to 20 percent, 
effective October 14, 1997.  See January 1998 rating 
decision.  The veteran has appealed the March 2002 rating 
decision that re-characterized the disability as lumbar 
myositis and herniated nucleus pulposus and continued the 
assignment of the 20 percent evaluation.

While the veteran's claim was pending, the criteria for 
evaluating spinal disabilities were amended, effective 
September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 
54, 345-54, 349 (2002) and 68 Fed. Reg. 51, 454-51, 458 
(2003), respectively.  The amendment effective September 23, 
2002 concerned revisions to old Diagnostic Code 5293, and is 
pertinent to this claim, as the veteran's disability has 
consistently been rated under this old Diagnostic Code.  The 
current version of the revised criteria is found in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).  The revised 
criteria evaluate various types of spine disabilities.  New 
Diagnostic Code 5243 is specific to IDS.  

Both the old and new criteria apply, but the substantive new 
criteria cannot be applied before their effective date of 
September 26, 2003.  In light of these amendments, the Board 
evaluates the claim in accordance with the effective dates of 
the rating criteria, before and as of September 26, 2003, as 
follows:

A.	Increased rating based on criteria in effect before 
September 26, 2003

Prior to September 23, 2002, Diagnostic Code 5293 provided 
one rating criteria for both orthopedic and neurological 
manifestations of IDS.  Under this diagnostic code, a 40 
percent rating was assigned for severe symptoms with 
recurring attacks and with intermittent relief, and a 60 
percent evaluation was assigned for pronounced IDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain on motion and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  From 
September 2002 until a subsequent amendment in September 
2003, Diagnostic Code 5293 provided 10 to 60 percent ratings 
for IDS with incapacitating episodes depending on the 
duration of such episodes.  See 38 C.F.R. § 4.71a (2003) and 
67 Fed. Reg. at 54,349 (2002).  An "incapacitating episode" 
contemplates acute signs and symptoms due to IDS that 
requires bed rest and treatment ordered by a physician.  See 
Note (1), 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Pursuant to the September 2002 amendments, orthopedic and 
neurological manifestations were to be evaluated separately 
using the criteria for the most appropriate orthopedic and 
neurologic diagnostic code(s).  See Note (2), 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).  

Other old criteria in effect prior to the September 2002 and 
September 2003 amendments also permitted schedular ratings 
higher than 20 percent.  Diagnostic Code 5285 provided for a 
60 or 100 percent rating for a fracture of the vertebra, 
depending on severity.  Old Diagnostic Code 5286, complete 
bony fixation (ankylosis) of the spine, provided for either a 
60 or 100 percent rating, depending on severity and whether 
ankylosis is favorable or unfavorable.  Also, under old 
Diagnostic Code 5289, unfavorable ankylosis of the lumbar 
spine would have permitted a 50 percent rating.  These 
diagnostic codes are not applicable to the current situation, 
however, as there is no evidence that the veteran had a 
fractured vertebra, complete ankylosis of the spine, or 
ankylosis of the lumbar spine.  Nor is there any evidence 
that the veteran had ankylosis of either the cervical or 
dorsal spine, or limitation of motion of the cervical spine, 
such that Diagnostic Codes 5287, 5288 or 5290 apply.  

There is no evidence of record that the veteran suffered from 
severe symptoms of IDS with recurring attacks and with 
intermittent relief to support a rating higher than 20 
percent for combined orthopedic and neurological 
manifestations under old Diagnostic Code 5293 prior to 
September 23, 2002.  Nor is there evidence to support a 
rating higher than 20 percent between September 23, 2002 and 
September 26, 2003 for orthopedic manifestations alone.  
Although, the veteran testified as to an increase in his 
disability, was seen at the VA Medical Center (VAMC) with 
complaints of back pain, and was told to remain at home 
between October 8 and October 11, see October 2002 primary 
care note from Dr. Fernandez-Perez, the evidence does not 
show that the veteran was suffering from IDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

The evidence also does not support a rating in excess of 20 
percent under Diagnostic Codes 5292 or 5295, which provide 40 
percent evaluations for severe limitation of motion of the 
lumbar spine and severe lumbosacral strain with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, 
respectively.  There is no evidence to suggest any more than 
moderate limitation of motion of the lumbar spine and the 
record is devoid of evidence to suggest that the veteran 
meets the Diagnostic Code 5295 criteria.  See e.g., November 
2001 VA compensation and pension (C&P) spine examination 
report (flexion to 80 degrees, with pain setting in then; 
lateral bending to the left and right to 15 degrees; 
extension to 10 degrees).  

      B.	Increased rating based on criteria in effect as of 
September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS, when it is evaluated on the basis of 
incapacitating episodes) are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003), now codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).  

Under Diagnostic Codes 5235-5242, a 30 percent rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or favorable ankylosis of the entire cervical spine.  
A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine, and unfavorable ankylosis of the entire 
spine merits a 100 percent disability rating.  Any associated 
objective neurologic abnormalities including, but not limited 
to, bowel or bladder impairment, are to be rated separately 
from orthopedic manifestations under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a (2005), Note (1).  

Under the new criteria, IDS is to be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating IDS Based on 
Incapacitating Episodes, which is the same formula as found 
in 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The 
definition of an incapacitating episode remains the same as 
it was prior to the September 26, 2003 amendments.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005), Note (1).  

The evidence of record since the September 26, 2003 
amendments also does not merit a rating in excess of 20 
percent for service-connected lumbar myositis and herniated 
nucleus pulposus under Diagnostic Code 5243 based on 
incapacitating episodes.  The veteran reported that acute 
lower back pain functionally impaired him on several 
occasions, with pain lasting for two to three days; that he 
was absent from work on four to five occasions due to acute 
pain; and that he was prescribed bedrest for two to three 
days on two or three occasions by Dr. Fernandez-Perez.  See 
September 2005 VA C&P spine examination report.  The evidence 
of record, however, does not support this contention.  Other 
than the October 2002 primary care note from Dr. Fernandez-
Perez, which recommended that the veteran remain at home for 
approximately four days, there is no evidence of record to 
suggest that bed rest and treatment by a physician has been 
prescribed to meet the regulatory definition of 
"incapacitating episode."  

Nor is a rating in excess of 20 percent warranted pursuant to 
the General Rating Formula for Diseases and Injuries of the 
Spine.  During the September 2005 VA examination, flexion of 
the veteran's thoracolumbar spine was measured at 0-40 
degrees; extension at 0-10 degrees; lateral flexion to the 
left and right at 0-20 degrees; and lateral rotation to the 
left and right at 0-30 degrees.  Thus, based on the range of 
motion measurements, a rating higher than 20 percent for 
orthopedic manifestations associated with service-connected 
lumbar myositis and herniated nucleus pulposus is not 
warranted.  In addition, there is no evidence of ankylosis, 
favorable or unfavorable, of the entire cervical or 
thoracolumbar spine, or of unfavorable ankylosis of the 
entire spine, to warrant a higher rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).  

Consideration has also been given to any functional 
impairment and any effects of pain on functional abilities.  
During the November 2001 VA examination, no additional 
limitation of function due to pain, fatigue, weakness or lack 
or endurance was noted.  During most recent (September 2005) 
VA examination, the examiner noted that there was no painful 
motion, no additional limitation due to pain, fatigue, 
weakness or lack of endurance following repetitive use or 
during flareups, and no objective evidence of painful motion, 
spasm, weakness or tenderness in the cervical spine.  As for 
the veteran's thoracolumbar spine, the VA examiner noted that 
the veteran suffers painful motion in the last five degrees 
of range of motion testing in all movements; functional loss 
due to pain following repetitive use on forward flexion from 
40-90 degrees, on extension from 10-30, and on right and left 
lateral flexion from 20 to 30 degrees.  Although the veteran 
exhibits additional limitation due to pain and the effects of 
pain have been considered, a higher rating on the basis of 
limitation of function due to pain is not warranted.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The VA examiner clearly stated that 
there was no functional loss due to fatigue, weakness, or 
lack of endurance, and the Schedule does not require a 
separate rating for pain alone.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

C.	Separate evaluation for neurological manifestations 
associated with service-connected lumbar myositis 
and herniated nucleus pulposus

As noted above, orthopedic and neurological manifestations of 
IDS are to be evaluated separately using the criteria for the 
most appropriate orthopedic and neurological Diagnostic 
Codes.  See Note (2), 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); Note (1) 38 C.F.R. § 4.71a (2005).  Although the 
veteran's disability has been characterized as lumbar 
myositis and herniated nucleus pulposus, the evidence does 
not warrant a separate evaluation for neurological 
manifestations.  Neurological examinations have found no 
gross motor or sensory deficits and the veteran has 
consistently denied fecal or urinary incontinence.  See e.g., 
VA progress notes dated August 2001 and February 2002; VA C&P 
examinations dated November 2001 and September 2005.  At the 
September 2005 VA examination, a sensory examination of the 
legs was within normal limits; there was no muscle atrophy of 
the lower extremities, and muscle tone and strength was 
normal; patellar reflexes were +1 bilateral and symmetric; 
Achilles reflexes were +2 bilateral and symmetric; and there 
was negative straight leg raising and Lasegue's sign on the 
left leg and positive straight leg raising and Lasegue's sign 
on the right leg.  Moreover, a February 2005 magnetic 
resonance imaging (MRI) from Open MRI of P.R. showed no 
evidence of herniated nucleus pulposus, and a September 2005 
electrodiagnostic examination conducted by Dr. Jones showed 
no evidence of lumbosacral radiculopathy.  

II.	Increased rating for neurodermatitis and chronic 
urticaria

Service connection for the veteran's skin disability has also 
been in effect for over a decade.  See March 1994 rating 
decision.  He was granted service connection for neurotic 
excoriation and assigned an analogous rating of 10 percent 
under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  The 
disability was subsequently re-characterized as 
neurodermatitis and chronic urticaria under Diagnostic Code 
7806.  See April 2000 rating decision.  The veteran has 
appealed the March 2002 rating decision that continued the 
assignment of a 10 percent disability evaluation.  

During the appeal, the rating criteria for skin diseases were 
amended, effective August 30, 2002.  Prior to the amendments, 
a 30 percent evaluation was warranted for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  New Diagnostic Code 7806 (2005) assigns a 30 percent 
evaluation for dermatitis or eczema that affects 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas; or requires systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  

In February 2004, the veteran testified that he had treatment 
at the VAMC on numerous occasions for his skin since February 
2002.  He also testified that his treatment records would 
accurately reflect both the number of exacerbations of his 
skin disorder -- because he always sought treatment when he 
had a flare-up -- and the type of steroid medication 
prescribed.  See hearing transcript.  The evidence of record, 
however, does not support a rating above 10 percent for 
neurodermatitis and chronic urticaria under either the old or 
new rating criteria.  

Prior to August 30, 2002, the veteran was seen at the VAMC 
with complaints of a constant itch on his hands, genitalia 
and lower abdomen, which was found to be related to exposure 
to an organic phosphate pesticide.  See May 2002 primary care 
follow up note; emergency nursing assessment; and 1010 triage 
- ER notes.  During a November 2001 VA C&P skin examination, 
the diagnoses were keratosis pilaris and neurodermatitis; no 
hives present.  The veteran reported itching, pruritic 
lesions, and easy pigmentation after resolution of the 
lesions.  The examiner noted that there were multiple 
erythematous follicular papules on the arms, bilaterally, and 
flanks, and multiple hypopigmented macules, some with 
excoriation and crust on face, forearms, arms, back and 
scattered on chest.  The evidence does not suggest, however, 
that these conditions resulted in constant itching or 
exudation, extensive lesions, or marked disfigurement so as 
to warrant a 30 percent evaluation under the old rating 
criteria.  In fact, the veteran indicated that he used 
Benadryl and creams to treat his condition, which showed 
improvement.  See November 2001 VA examination report.  

When the veteran was seen at the VAMC in January 2003 with 
complaints of itching all over his body and persistent 
urticaria, he presented moderate edema and edema on both 
arms, reddishness all over his body, and swollen eye lids.  
See emergency room (ER) focus note; 1010 triage - ER note.  
Later records, however, indicate that there were no lesions 
or dryness observed on his skin.  See July 2003 and December 
2004 primary care follow up notes.  During a September 2005 
VA C&P skin diseases examination, the veteran reported two 
episodes of itching per week and hives once a month, neither 
of which are debilitating.  He added that he uses Benadryl 
and Loratadine (antihistamines) with good response, although 
they do not completely suppress his conditions.  The examiner 
noted that there were follicular papules on the veteran's 
trunk and arms that covered 15 percent of the skin involved 
but did not involve any exposed skin, and excoriation of the 
chest, involving less than one percent of the entire skin.  
There were no hives then present, and no scarring or 
disfigurement.  The examiner also noted that the veteran's 
skin conditions do not affect his ability to perform normal 
daily activities or his employability.  As the examiner did 
not find that the veteran's neurodermatitis and chronic 
urticaria affect 20 to 40 percent of his entire body, or 20 
to 40 percent of exposed area, and the veteran has not been 
prescribed corticosteroids or other immunosuppressive drugs 
to control his skin conditions, a rating in excess of 10 
percent is not warranted under the new Diagnostic Code 7806 
rating criteria.  

The rating criteria for the skin now include a diagnostic 
code specific to urticaria, but the veteran has not been 
given these criteria.  The Board concludes, however, that its 
consideration of the possible assignment of a higher rating 
using this diagnostic code is not prejudicial to the veteran, 
as the rating criteria are similar to that contained in 
Diagnostic Code 7806.  Cf. Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby). 

New Diagnostic Code 7825 provides higher ratings of 60 
percent for recurrent debilitating episodes occurring at 
least four times during the past 12-month period despite 
continuous immunosuppressive therapy or 30 percent for 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period, and; requiring intermittent 
systemic immunosuppressive therapy for control. As noted 
above, however, the veteran has not reported debilitating 
episodes of urticaria, nor has he been prescribed 
immunosuppressive drugs for this condition.  Consequently, 
this diagnostic code would not provide a basis for assignment 
of a higher disability evaluation.  

III.	Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

This appeal originates from a February 2001 claim for 
increased rating for the service-connected back and skin 
disabilities.  Both issues were remanded in June 2004 for 
compliance with the duties to notify and assist.  
Specifically, further evidentiary development was needed in 
the form of obtaining additional treatment records and 
conducting appropriate VA examinations.

Pursuant to the remand, the veteran was advised of the 
necessary evidence to substantiate his claims (and was 
provided the amended rating criteria for spinal and skin 
disabilities); that the RO would assist him in obtaining 
additional information and evidence; the responsibilities on 
both his part and VA's in developing the claims; and of the 
need to provide any evidence in his possession that pertains 
to the claim.  See July 2004 RO letter.  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187.  

Although the initial October 2001 letter notifying the 
veteran what was needed to support his claims for higher 
ratings, what evidence VA would obtain, and what evidence he 
should provide to VA, was augmented after the March 2002 
rating decision that is the basis for this appeal, the Board 
concludes that there is no prejudice to the veteran in the 
timing of the Section 5103(a) notice.  The veteran was given 
complete Section 5103(a) notice prior to the issuance of the 
last SSOC, and has had opportunity to submit information and 
evidence to support his claims.  


The claims for service connection for the disabilities at 
issue were substantiated more than a decade ago.  Thus, there 
is no prejudice in the failure to provide the veteran with 
the five elements of a service-connection claim.  Nor has the 
veteran been prejudiced by VA's failure to provide notice as 
to the effective date of any increased rating, as the claims 
for increased rating are being denied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the veteran's VA and private medical records have 
been obtained and the veteran was afforded several 
appropriate examinations in connection with his claims.  

For the reasons set forth above, the Board finds that no 
further notice or assistance is necessary, and deciding the 
appeal now is not prejudicial to the veteran.


ORDER

A disability evaluation in excess of 20 percent for lumbar 
myositis and herniated nucleus pulposus is denied.

A disability evaluation in excess of 10 percent for 
neurodermatitis and chronic urticaria is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


